Citation Nr: 1513368	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had over 19 years of active service.  He died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  At varying times this issue has been framed as entitlement to service connection for the cause of the Veteran's death or entitlement to dependency and indemnity compensation (DIC).  However, the appellant is seeking to establish service connection for the cause of the Veteran's death, for purposes of establishing her entitlement to DIC.  

The appellant requested a hearing before the Board in her May 2010, VA Form 9, substantive appeal.  However, in December 2014 correspondence, the appellant withdrew her request for a Board hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2014).  Thus, the Board may proceed with appellate review


FINDINGS OF FACT

1.  A February 2008 certificate of death lists the Veteran's immediate cause of death as cardiopulmonary arrest due to or as a consequence of complications of metastatic lung cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The evidence of record does not show that the Veteran was exposed to herbicide agents such as Agent Orange during service, and he is not presumed to have been exposed to herbicide agents as he did not have the requisite service in the Republic of Vietnam.

4.  The probative evidence of record does not show that it is at least as likely as not that the cause of the Veteran's death was related to his active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, VA correspondence issued in April 2008 and November 2009 satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran' death, and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.  Although VCAA notification was not completed until after the initial adjudication of the claim, the appellant was afforded the opportunity to submit additional evidence thereafter, and the matter was readjudicated.  As such, the appellant has not been prejudiced in this regard.

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records and his identified private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also conducted proper development regarding whether the Veteran served in the Republic of Vietnam.

A VA medical opinion was not obtained in connection with the appellant's claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). The Board finds that it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim. As detailed below, the evidence shows that no injury, disease or event occurred during the Veteran's service to which his death may be related.  The claim turns on whether the Veteran was exposed to herbicide agents such as Agent Orange. Because the Board finds that this has not been shown to be so, and cannot be presumed to be so, further assistance including a medical opinion is not warranted.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (no error can be predicated on insufficiency of notice since its purpose had been served). 

II.  Merits of the Claim

In March 2008, the appellant filed an application for entitlement to DIC based on her status as the surviving spouse.  The appellant has set forth one theory of entitlement to service connection for the cause of the Veteran's death and it is the only theory reasonably raised by the record.  The appellant has linked the Veteran's lung cancer to herbicide exposure in Vietnam.  The appellant indicated that this in-service exposure caused the Veteran's lung cancer, which in turn caused or contributed to his death.  The appellant in a statement associated with her May 2010 VA Form 9, substantive appeal, argued the Veteran and his ship went "inland in Vietnam" to transfer Navy Seals and to bring supplies.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

VA death benefits, including DIC, are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service . . . during a period of war . . . [VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); see also 38 C.F.R. § 3.304(d) (2014).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents. 

Service connection was not in effect for any disorder during the Veteran's lifetime and he did not file any compensation claim.  Nevertheless, service connection may be warranted for the cause of his death if any disorder or disease process leading to, or contributing to, his death was related to his active military service. 

Private treatment records Dr. D. H. first indicated a diagnosis of lung cancer in June 2007, which is supported by a February 2008 private treatment records which indicated the Veteran was originally diagnosed with carcinoma in spring 2007.  In view of the findings regarding herbicide exposure below, the Board need not address whether any lung cancer was a primary cancer or a secondary cancer metastasized from another area.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952, 37954 (July 15, 1997).

As to the possibility of in-service exposure to herbicide agents, the Veteran's service records do not show that he served in the Republic of Vietnam.  The records do not indicate that he served on the landmass of Vietnam.  The Veteran did have service aboard the USS Stribling, USS Hammerberg, USS Keppler, and the USS Myles C. Fox, during the Vietnam era.  In August 2008, the National Personnel Records Center (NPRC) responded to a request from the RO by indicating that the Veteran served aboard the USS Myles C. Fox, which was in the official waters of the Republic of Vietnam on April 23, 1972, from May 1, 1972 to May 30, 1972, and from June 9, 1972 to June 30, 1972.  The NPRC determined that there was no conclusive proof of in-country service.

Although this official information does not show service in Vietnam, other than in the official waters, it is not inconsistent with the appellant's contentions.  As noted previously, the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list, most recently dated in December 2014, includes multiple ships of all classes, including the USS Myles C. Fox.  However, the USS Myles C. Fox is only shown to have entered inland Qui Nhon Bay during February 1967, which does not coincide with the Veteran's service aboard the vessel, as in February 1967 the Veteran's service personnel records reflect he was stationed at the administrative command in Great Lakes, Illinois.  Thus, current research does not show that the USS Myles C. Fox had "brown water" service in Vietnam when the Veteran was aboard.  Moreover, the USS Stribling, USS Hammerberg, and the USS Keppler, the other ships the Veteran served on during the Vietnam Era, are not listed among the ships with "brown water" service.  Thus, current research does not show that the Veteran had "brown water" service in Vietnam.

Also of note, the appellant, in an April 2009 statement, raised the matter of the Veteran's combat service.  The Veteran's DD Form 214 documents that he was awarded the combat action ribbon, which is indicative of participation in combat with the enemy and potentially makes applicable 38 U.S.C.A. § 1154(b).  The Veteran's personnel records indicate that the combat action ribbon was awarded for service aboard the USS Myles C. Fox.  In this case, section 1154(b) does not aid in supporting in-service incurrence because exposure to herbicide agents is not consistent with the circumstances, conditions, or hardships of such combat service.  Essentially, serving aboard the USS Myles C. Fox during combat with the enemy has no relationship to being exposed to herbicide agents.  Thus, in-service exposure to herbicide agents is not established under the provisions of 38 U.S.C.A. § 1154(b).

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicide agents during active duty service.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted for the disease of lung cancer even if it was determined to be a primary cancer.  See 38 C.F.R. § 3.309(e).  Additionally, the evidence does not show actual exposure to herbicide agents.  Although the appellant has alleged the Veteran was exposed to herbicide agents, she does not possess the competence, i.e. the personal knowledge, that the Veteran was exposed to herbicide agents.  Thus, service connection for the cause of the Veteran's death is not warranted for the disease of lung cancer, or any other cancer, on a direct basis as related to exposure to herbicide agents because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Furthermore, the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.  The appellant has not identified, and the record does not reveal, any other injury, disease or event during service to which the Veteran's death could be related.  The service treatment records do not reference any disorder that caused the Veteran's death including cancer.  The Veteran's April 1974 separation examination does not indicate any lung or respiratory issues.  Additionally, the evidence shows that the Veteran's carcinoma manifested many years after service as such was first diagnosed in 2007.  The evidence does not show that lung cancer, or any other malignant tumor, manifested to a compensable degree within a year of the Veteran's separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


